DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 12-16 are allowed. 
The closest prior art is Mastrototaro (U.S. Pub. 2012/0136336 A1, hereinafter “Mastrototaro”); Yodfat et al (U.S. Pub. 2012/0191061, hereinafter “Yodfat”), and Duke et al (U.S. Pub. 2017/0348483 A1, hereinafter “Duke”).
Regarding claim 1, Mastrototaro discloses a method for determining a maximum insulin delivery rate (MR) for a closed loop insulin management system comprising: 
(a) providing a drug delivery device having a controller 12 (Fig. 1) that is configured to deliver insulin to a subject according to a default basal rate of insulin delivery (DBR) at predetermined time intervals over an extended period of time, the default basal rate of insulin (DBR) corresponding to one or more basal rates (see Fig. 11 disclosing basal rates 810/820/830/840; see also block S520 in Fig. 12 in which the DBR may equal a total basal rate (TBR)) programmed for administration by the controller at predetermined time intervals (see Fig. 11 disclosing the basal rates being delivered over predetermined time intervals 1 through 8) over period of time (see Fig. 11 showing predetermined time intervals 1 through 8) to maintain glucose levels at a steady level;
(b) calculating, by the controller, a maximum insulin delivery rate (MR) by:
(i) determining if a temporary basal insulin delivery is being delivered to a user at a temporary basal insulin delivery rate (TBR) (see block S550 in Fig. 12 which is referred to in para [0091] as a “temporary adjusted basal rate”; this rate is disclosed in para [0101] to be adjusted as a result of a change in BG value that has arisen from an ingested meal or exercise as opposed to a faulty sensor; see para [0101] which discloses that BG is obtained in block S500, determined to be consistent with a target range in S510—indicating an accurate BG change not caused by a faulty sensor—and then adjusted in block S530); and 
(c) delivering the insulin (Fig. 12, block S550). 
Mastrototaro further discloses that a total basal rate of delivery, which is understood to be the DBR + TBR, can be set to be less than or greater than the DBR, which can occur by decreasing the TBR to a level below DBR or increasing TBR to be above DBR depending on the measured BG value (see para [0091]).
However, Mastrototaro does not appear to disclose the specific step of determining whether the total basal rate of delivery is less than or greater than the DBR, and if it is determined that the TBR is greater than the DBR, calculating and setting by the controller a maximum insulin delivery rate (MR) to be a predetermined percentage of DBR programmed into the controller, the MR corresponding to the highest possible rate that the insulin management system can deliver.
Yodfat discloses a method of closed-loop insulin management in which it is determined that a total basal rate of delivery is less than or greater than a DBR. For instance, Yodfat discloses a method that determines when a TBR is greater than a DBR and then applies a transitional change in the basal delivery rate in order to enable rapid basal rate stabilization (see para [0108] and Figs. 1b, illustrating a transient basal “B” followed by a complementary reduced dose “C” which is an improvement over the prior art of Fig 1a showing a TBR between time T1 and T2 that is greater than DBR).
However, Yodfat does not disclose that if this determination is made, then the MR is calculated and set to be a predetermined percentage of DBR programmed into the controller, the MR corresponding to the highest possible rate that the insulin management system can deliver. This limitation of the claims appears to require that such determination be made before the calculation of MR be calculated and set, which does not appear to be present in either Mastrototaro or Yodfat. Instead, both of these references generally teach an MR (see para [0092] of Mastrototaro disclosing that the controller “limits the adjusted basal rate to a maximum”; and see para [0052] of Yodfat disclosing that maximum bolus values may be set). However, the calculation and setting of MR does not depend upon the step of determining whether the TBR is greater than the DBR, as required in the claimed invention.
Further, Duke discloses that it is desirable to set a maximum percentage that a temporary basal rate (TBR) can achieve, which is interpreted to be an MR. The maximum percentage is defaulted to 250%. The maximum percentage can be made higher or lower to adjust for the specific individual. See para [0071]. 
However, the calculation and setting of MR does not depend upon the step of determining whether the TBR is greater than the DBR, as required in the claimed invention of claims 1 and 12.
Further, as per claims 15 and 16, the above references do not disclose that calculation and setting of MR depends upon the step of determining that the TBR is not being delivered (as per claim 15) or that the TBR less than DBR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/28/2022